Citation Nr: 1631937	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  11-14 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, nightmare disorder, depression, insomnia, and anxiety.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1963 to August 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In his July 2009 claim, the Veteran stated he was seeking service connection for posttraumatic stress disorder (PTSD).  The Veteran's private and VA treatment records include assessments of depression, insomnia, and anxiety, and a diagnosis of nightmare disorder by a VA examiner.  The United States Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has characterized the claim on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, nightmare disorder, depression, insomnia, and anxiety.

In the November 2009 rating decision, the RO also denied the Veteran's claims of entitlement to service connection for obstructive sleep apnea and peripheral neuropathy of the left leg.  In the August 2010 notice of disagreement, the Veteran indicated he only disagreed with the denial of entitlement to service connection for PTSD.  Accordingly, the Veteran did not perfect an appeal as to the issues of entitlement to service connection for obstructive sleep apnea or peripheral neuropathy of the left leg, and thus, those issues are not currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In a June 2009 VA Form 21-4142, Authorization and Consent to Release Information to VA, the Veteran indicated he had received treatment from Dr. Francis Carter from 1979 to the present for PTSD.  Treatment notes from Dr. Carter dated January 2005 to September 2009 are of record, and include a May 2009 note in which Dr. Carter indicated the Veteran's past medical history was pertinent for depression.  On remand, the AOJ should undertake appropriate development to obtain all outstanding treatment records from Dr. Carter.

The Veteran was afforded a VA examination in November 2010.  The VA examiner found the Veteran did not meet the criteria for a diagnosis of PTSD, but did diagnose nightmare disorder, in remission, and opined that this diagnosis was not related to the Veteran's active duty service.  However, the November 2010 VA examiner did not address the notation in the November 2009 VA psychiatry initial evaluation note that the Veteran reported having nightmares for the last 20 to 30 years, and that his initial dreams were about Vietnam.  Further, the November 2010 VA examiner did not address the diagnoses of insomnia and anxiety by the Veteran's treating VA mental health practitioners, or the notations of depression in the Veteran's private treatment records.  See, e.g., November 2009 VA mental health outpatient note.  On remand, the AOJ should afford the Veteran a new VA examination to determine the nature and etiology of all current acquired psychiatric disorders.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all private treatment related to his acquired psychiatric disorder, to include PTSD, nightmare disorder, depression, insomnia, and anxiety.  The AOJ should undertake appropriate development to obtain any outstanding treatment records, to include from Dr. Francis Carter dated from 1979 to January 2005, and from September 2009 to the present.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the Veteran's records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain his records on his own.

2. The AOJ should obtain any outstanding VA treatment records, to include from the Salem VA Medical Center and/or the Lynchburg Community Based Outpatient Clinic from January 2016 to the present.  All obtained records should be associated with the evidentiary record.

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination by a psychiatrist or psychologist to determine the nature and etiology of his claimed acquired psychiatric disorder, to include PTSD, nightmare disorder, depression, insomnia, and anxiety.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies, to include psychological testing, should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) The examiner should identify with specificity any acquired psychiatric disorder that is currently manifested, or that has been manifested at any time since July 2009.

The examiner should address the diagnoses of nightmare disorder, depression, insomnia, and anxiety.  

b) If a diagnosis of PTSD is warranted, the examiner should identify the particular stressor(s) upon which the diagnosis is predicated.

The examiner should specifically address the conceded stressor of the Veteran's fear of being attacked on numerous occasions while serving in Vietnam.  See October 2010 PTSD stressor decision.

c) For each acquired psychiatric disorder other than PTSD that is currently shown or that has been manifested at any time since July 2009, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was either incurred in, or is otherwise related to, the Veteran's active military service.

The examiner should specifically address the Veteran's statements that he first began experiencing nightmares around 1979 or 1989, and that his initial dreams were about Vietnam.  

The complete rationale for all opinions should be set forth.  

4. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

